Order entered August 6, 2021




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-21-00141-CV

    IN RE: IRVING LONG TERM CARE, LLC D/B/A LAS BRISAS
 REHABILITATION & WELLNESS SUITES AND THI OF TEXAS, LLC,
                          Relators

          Original Proceeding from the 192nd Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-20-12843-K

                                    ORDER
                 Justices Molberg, Partida-Kipness, and Reichek

      Based on the Court’s opinion of this date, we REINSTATE this original

proceeding and DISMISS relators’ petition for writ of mandamus. We also LIFT

the stay issued by this Court’s March 15, 2021 order.

                                            /s/    KEN MOLBERG
                                                   JUSTICE